EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Seitz on 3/11/11.

The application has been amended as follows: 

Claim 1:
Line 22: “lower pocket.” has been replaced with --lower pocket, wherein the second end is configured to slide within the lower pocket.--




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a sliding shield having a horizontally sliding cloth moveable via a handle bar between a lateral box and an closure upright, and a guiding and tensioning retractable device including a plurality of first guiding modules comprising tabs and a plurality of second guiding modules comprising recesses, wherein the first and second guiding modules are coupled to each other in an alternating manner to define a guiding body with first and second terminal ends, wherein that the tabs of the first guiding modules sit in the recesses of the second guiding modules; and wherein the guiding and tensioning retractable device includes a tensioning element extending through a lower pocket of the sliding shield such that a first end of the tensioning element is anchored to the second terminal end of the guiding body and a second end of the tensioning element is inserted within the lower pocket and is configured to slide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634